The opinion of the Court was delivered by
Bermudez, C. J.
This is a suit for rent. The defendant denies all liability, avers title in himself, pleads prescription for all rent anterior to 1880, and sets up a reconvention al demand.
The lower court dismissed the last plea as disconnected with the main suit, the parties residing in the same parish; sustained the exception of prescription as urged, and gave judgment for rent at $15 from March 31, 1880, to the date of the judgment, June 5, 1884, with interest and lien and privilege.
The evidence, although often conflicting and sometimes difficult to realize, establishes satisfactorily that the property was originally leased by the plaintiff to Johnson & Co. for one year, with the privilege of five years, at $25 per month; that Allen, the defendant, although not very ostensibly, was one of the partners composing' the firm; that owing to financial embarrassments the firm broke up, two parties moving to other quarters, Allen remaining in possession and paying rent, but at $15 only, to plaintiff.
It appears that, under the impression that he had paid rent which he did not owe plaintiff, Allen brought suit to recover back, but that, after the original lease to Johnson & Co. had been set up by Hanson, as defendant, the suit was discontinued.
The district judge refused to allow Allen to dispute his lessor’s title as long as he continued in possession, and did so, sustained by good authority. 6 R. 1141; 10 L. 362; 2 R. 461 ; 11 Ann. 632; 12 R. 214; 1 Ann. 320; R. C. C. 3433, 3441, 3445-6, 3556, 3514.
He has correctly decided the issues between tho parties, and his finding must remain undisturbed.
Judgment affirmed.